Title: Thomas Jefferson to Patrick Gibson, 18 September 1817
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Poplar Forest
Sep. 18. 17.
                    
                    I shall set out tomorrow on my return to Monticello, and this day draw on you in favor of the sheriff of Bedford for 133. D 80 C for the taxes of this place for the year, which I suppose will be presented about the usual time of the sheriffs going down. Doctr George Cabell carried down all or nearly all our flour & tobacco from this place and will of course call on you for the carriage, the amount of which will be settled between him & mr Yancey. on the last day of this month a quarter’s rent of my mill becomes due, to wit 50. Barrels of flour which the tenants have promised to send off punctually, or with the first tide after, which I have no doubt they will do. this you must be so good as to dispose of at the current price to meet this draught, and my taxes for Albemarle.    Accept the assurance of my great esteem & respect.
                    Th: Jefferson
                